The Honorable Joe Christie          Opinion No. H-923
Chairman
State Board of Insurance            Re: Required presence
1110 San Jacinto                    of attendants at self-
Austin, Texas 78786                 service gasoline stations.

Dear Chairman Christie:

     You have requested our opinion regarding whether article
9201, V.T.C.S., requires the presence of attendants at self-
service gasoline stations.

     Article 9201 empowers the State Board of Insurance to

          formulate, adopt, and promulgate rules and
          regulations for the safe storage, handling
          and use of flammable liquids at retail
          service stations within the scope provided
          by Sections 4, 5 and 6 of this Act. Sec.
          2 (a).

Article 9201 confers broad authority upon the Board to regulate
flammable liquids which are stored on the premises of retail
service stations. Section 2(c) provides, however:

          Nothing in this Act or the rules and regu-
          lations promulgated pursuant to this Act
          shall in any manner be interpreted as
          prohibiting, or permitting the prohibition
          of, self-service gasoline station operations,
          so long as such stations require an attendant
          to be on the premises.

You inquire whether section 2(c) requires that every self-
service gasoline station have an attendant, or whether it
merely permits the Board to impose such a requirement.


                          p. 3866
The Honorable Joe Christie - page 2   (H-923)



     Section 2(c) is "to be regarded
                              _      as though it were an
exception" to the general regulatory scheme of the statute.
City of Baytown v. Angel, 469 S.W.2d 923, 925 (Tex. Civ. App.
-- Houston 114thxist.l 1971, writ ref'd n.r.e.1.   It states
that, whatever else the Board may do with regard to regulation
under article 9201, it may not prohibit the operation of any
self-service gasoline station which requires an attendant to
be on the premises. Section 2(c) is silent, however, as to
unattended stations, and the Board's authority to permit or
prohibit them.

     It is well established that exceptions to a statute
indicate that the statute is applicable in all cases not
specifically excepted. State v. Richards, 301 S.W.Zd 597,
600 (Tex. Sup. 1957). An excesion to a statute should be
strictly construed, particularly where it is regulatory in




therefore, section 2(c) merely prohibits the Board from
proscribing the operation of any attended self-service
gasoline station merely because it is a self-service operation.
Since the statute does not expressly prohibit unattended
stations, we believe that it contemplates that any decision
as to their prohibition is to be made by the Board, in
accordance with the general regulatory design of the statute.

                       SUMMARY

          Section 2(c) of article 9201, V.T.C.S.,
          does not require the presence of an attendant
          at every self-service gasoline station, but
          merely permits the State Board of Insurance
          to impose such a requirement.




                           Attorney General of Texas

                   v     p. 3867
The Honorable Joe Christie - page 3   (H-923)




APPROVED:




Opinion Committee

jwb




                      p. 3868